Citation Nr: 0941880	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-00 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected bilateral hearing loss. 

2.  Entitlement to a compensable (10 percent) evaluation 
based on multiple noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 
(2009).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1957 to December 
1960.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from April 2005 and June 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which, inter alia, denied a 
compensable rating for right ear hearing loss and denied 
service connection for left ear hearing loss.  The rating 
decisions also denied entitlement to a 10 percent rating for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.  

In an April 2008 decision, the Board granted service 
connection for left ear hearing loss and remanded the case 
for an examination to determine the severity of the Veteran's 
now service-connected bilateral hearing loss.  The issue of 
entitlement to a 10 percent rating under 38 C.F.R. § 3.324 
was deferred pending readjudication of the hearing loss 
claim.  The Board is satisfied that there has been 
substantial compliance with the remand instructions.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

In an April 2008 rating decision, the RO increased the 
disability rating for bilateral hearing loss to 30 percent.  
A Veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the claim 
for an increased rating for bilateral hearing loss remains in 
appellate status.

The Veteran presented testimony at the RO before the 
undersigned Veterans Law Judge in January 2008.  A transcript 
of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran has hearing loss in the right ear with a 
Numeric Designation of V and hearing loss in the left ear 
with a Numeric Designation of VII.

2.  A compensable rating has been assigned for a service-
connected disability and there is no longer a basis for the 
assignment of a 10 percent evaluation based upon multiple, 
noncompensable service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for a bilateral hearing loss disability have not been 
met at any time since the claim was filed.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100 
(2008).

2.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities, must 
be denied as a matter of law.  38 C.F.R. § 3.324 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim for 
service connection for right ear hearing loss was awarded 
with an effective date of May 28, 2004, the date of his 
claim, and a noncompensable rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

With regard to the Veteran's claim for service connection for 
left ear hearing loss, the Board observes that, when service 
connection was granted by the Board in April 2008, both 
claims were merged into an appeal for a compensable rating 
for bilateral hearing loss.  The information provided to the 
Veteran in regard to an initial increased rating for right 
ear hearing loss was also relevant to the bilateral claim; 
therefore, the notice provided is deemed adequate for all 
hearing loss claims on appeal.  

With regard to the claim for compensation under 38 C.F.R. 
§ 3.324, the Board notes that, in this case, the claim must 
be denied as a matter of law.  As it is the law, and not the 
facts, that are dispositive of the appeal, the duties to 
notify and assist imposed by the VCAA are not applicable to 
this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

VA has obtained service treatment records, afforded the 
appellant physical examinations, obtained medical opinions as 
to the etiology and severity of disabilities, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Rating for Bilateral Hearing Loss

The Veteran is seeking an increased disability rating for 
bilateral hearing loss.  Service connection for right ear 
hearing loss was granted in April 2005 and a noncompensable 
rating was assigned.  Service connection for left ear hearing 
loss was granted in April 2008.  Thereafter, a 30 percent 
rating for bilateral hearing loss was assigned effective May 
2004.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case, with all reasonable doubt to be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of puretone 
audiometry tests.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100.  "Puretone threshold average," as used in Table VI, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  Average puretone decibel loss 
is located on Table VI along a horizontal axis, and percent 
of speech discrimination is located along a vertical axis.  
These axes intersect to determine the Roman numeral 
designation for hearing impairment in each ear.  The results 
are then matched between the "better" ear and the "poorer" 
ear on Table VII to produce a disability rating under Code 
6100.  

The provisions of 38 C.F.R. § 4.86 address exceptional 
patterns of hearing loss.  When the puretone threshold is 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the Roman numeral designation for hearing impairment will 
be taken from either Table VI or Table VIa, whichever results 
in the higher numeral.  That numeral will then be elevated to 
the next higher Roman numeral.  38 C.F.R. § 4.86(b).  

The Veteran was afforded a VA audiological examination in  
January 2005, in which pure tone thresholds, in decibels, 
were as follows:

HERTZ

1000
2000
3000
4000
Average
RIGHT
20
85
90
95
73
LEFT
10
75
75
80
60

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 80 percent in the left ear.  The 
average pure tone threshold for the right ear was 73; for the 
left, 60.  These audiologic results produce a numeric 
designation of "VI" for the right ear and "IV" for the 
left ear.  The criteria of 38 C.F.R. § 4.86(b) are met for 
each ear; therefore, each designator is increased to the next 
higher Roman numeral, i.e., "V" for the right ear and 
"VII" for the left ear.  When these numeric designations 
are applied to the rating criteria, the result is a 30 
percent rating.  38 C.F.R. Part 4, including § 4.85.  

Pursuant to the Board's remand instructions VA audiological 
evaluation was performed in October 2008, in which pure tone 
thresholds were as follows:

HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
25
85
90
100
75
LEFT
25
75
80
80
65

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 76 percent in the left ear.  The 
average pure tone threshold was 75 for the right ear and 65 
for the left.  These audiologic results produce a numeric 
designation of "VI" for the right ear and "IV" for the 
left ear.  The criteria of 38 C.F.R. § 4.86(b) are met for 
each ear; therefore, each designator is increased to the next 
higher Roman numeral, i.e., "V" for the right ear and 
"VII" for the left ear.  When these numeric designations 
are applied to the rating criteria, the result is a 30 
percent rating.  38 C.F.R. Part 4, including § 4.85.  The 
examiner stated that the functional impact of the Veteran's 
hearing loss disability was that it interferes with 
interpersonal communication.  

Based on the foregoing evidence, the Board finds that the 
Veteran's hearing loss disability is not entitled to a 
disability rating in excess of the currently assigned 30 
percent at any time during the period on appeal.  

The Veteran's complaints related to hearing loss are 
considered under the appropriate diagnostic codes.  His 
hearing loss is manifested by difficulty hearing speech and 
the most recent VA examination included the examiner's 
observation that the functional impact of the Veteran's 
hearing disability was on interpersonal communication.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007)  The rating 
criteria contemplate speech reception thresholds and ability 
to hear spoken words on Maryland CNC testing.  Hence, the 
rating criteria contemplate the Veteran's symptomatology.  
Referral for consideration of an extraschedular rating is 
therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 
(2008). 

Evaluation under 38 C.F.R. § 3.324

Whenever a Veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under the VA's 
Rating Schedule, the rating agency is authorized to apply a 
10 percent evaluation, but not in combination with any other 
rating.  38 C.F.R. § 3.324.  

In this case, a compensable rating for bilateral hearing loss 
has been established during the course of the Veteran's 
appeal.  Therefore, the Veteran may not be awarded a separate 
10 percent disability evaluation for multiple noncompensable 
disabilities pursuant to 38 C.F.R. § 3.324.  This claim is 
rendered moot by the award noted above and the appeal must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994). 


ORDER

A disability rating in excess of 30 percent for bilateral 
hearing loss is denied. 

The claim for a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


